EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Amendment No. 1 to the Quarterly Report of Imperial Resources, Inc. (the “Company”) on Form 10-Q for the period ended June 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Bob Bintliff, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. February 28, 2013 By: /s/ Bob Bintliff Bob Bintliff Chief Financial Officer, Principal Financial and Accounting Officer A signed original of this written statement required by Section 906 has been provided to Imperial Resources, Inc. and will be retained by Imperial Resources, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
